

115 S1156 IS: School Infrastructure Modernization Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1156IN THE SENATE OF THE UNITED STATESMay 17, 2017Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow rehabilitation expenditures for public school
			 buildings to qualify for rehabilitation credit.
	
 1.Short titleThis Act may be cited as the School Infrastructure Modernization Act of 2017.
		2.Qualification of rehabilitation
			 expenditures for public school buildings for rehabilitation credit
 (a)In generalSection 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subclause:
				
					(III)Clause not to apply to public
 schoolsThis clause shall not apply in the case of any building which is a qualified public educational facility (as defined in section 142(k)(1), determined without regard to subparagraph (B) thereof) and used as such during some period before such expenditure and used as such immediately after such expenditure..
 (b)ReportNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the heads of appropriate Federal agencies, shall report to Congress on the effects resulting from the amendment made by subsection (a).
			(c)Effective
 dateThe amendment made by this section shall apply to property placed in service after the date of the enactment of this Act.